Citation Nr: 1802549	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-00 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke VA

THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 1, 2011 and in excess of 10 percent from February 1, 2011 to March 16, 2017, and in excess of 20 percent thereafter for scar right forearm wrist, hand (one continuous) status post right hand thenar eminence degloving injury requiring contralateral radial forearm flap.

2.  Entitlement to an initial compensable rating of the scars on the left forearm, wrist, and hand, status post left upper extremity injury.

3.  Entitlement to an initial compensable rating for scar right thigh status post skin graft.

4.  Entitlement to an initial compensable rating prior to February 1, 2011 and in excess of 10 percent from February 1, 2011 for degenerative disc disease (DDD) with intervertebral disc syndrome of the cervical spine

5.  Entitlement to an initial evaluation in excess of 10 percent for chronic right wrist strain.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1996 and from June 2004 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and April 2015 rating decisions of the Roanoke VA, Department of Veterans Affairs (VA) Regional Office (RO).

The April 2015 rating decision assigned a 10 percent rating for scar, right forearm, wrist, hand (one continuous), status post right hand thenar eminence degloving injury requiring contralateral radial forearm flap, effective February 1, 2011 and a 10 percent rating for DDD with intervertebral disc syndrome, cervical spine, effective February 1, 2011.  In a September 2017 rating decision, the RO increased the Veteran's rating for a scar of the right forearm, wrist, and hand to 20 percent, effective March 16, 2017.  Since these increases do not constitute a full grant of the benefit sought, the increased rating issues remain in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, during the entire period on appeal, the Veteran has a deep, nonlinear scar of the right forearm, wrist, hand that measures 96 square centimeters. 

2.  The Veteran's scar of his left forearm, wrist, and hand is superficial and nonlinear, measuring 72 square centimeters. 

3.  The Veteran's scar of his right thigh is superficial and nonlinear, measuring 240 square centimeters.

4.  Prior to February 1, 2011, the Veteran's cervical spine had painful motion but no flexion limited to greater than 30 degrees but less than 40 degrees, or combined range of motion of 240 degrees, or guarding. 

5.  From February 1, 2011, the Veteran's cervical spine is limited to 240 degrees of combined range of motion but no higher, but with no objective evidence of swelling, muscle spasm, guarding, or painful motion that would cause additional limitation of motion, no flare-ups, and no incapacitating episodes.  

6.  The Veteran's right wrist strain was manifested by complaints of pain and objective evidence of decreased range of motion. However, there was no evidence of favorable or unfavorable ankylosis. 

7.  The Veteran has not shown a current hearing loss disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  During the entire period on appeal, the criteria for a 20 percent rating for a scar of the right forearm, wrist, and hand are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 7801 (2008, 2017).

2.  The criteria for a compensable rating for a scar of the left forearm, wrist, and hand are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 7802, 7805 (2008, 2017).

3.  The criteria for a compensable rating for a scar of the right thigh are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 7802, 7805 (2008, 2017).

4.  Prior to February 1, 2011, the criteria for a 10 percent rating for cervical spine degenerative arthritis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

5.  From February 1, 2011, the criteria for a rating in excess of 10 percent for cervical spine degenerative arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

6.  The criteria for a rating in excess of 10 percent for the Veteran's right wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5107A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 - 5215 (2017).

7.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2017).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2017); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, a discussion of his symptoms as they pertain to the rating criteria, and an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in January 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating. That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Scars

The Veteran has claims for increased ratings for scars of his left arm, right arm, and right thigh. These disorders are currently rated under Diagnostic Code 7805. During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805). Generally, where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008 and the Veteran's claims were received before that date.  However, pursuant to the Veteran's request, the RO and the Board have considered the Veteran's claims under both the former and amended criteria. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The criteria in effect prior to October 23, 2008 provides as follows: 

Scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801. A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage. A scar with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating. 

Scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802. 

Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803. An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804. 

Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part. 

Under the amended criteria, Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; areas of at least 12 square inches (77sq. cm) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; and areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating.  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that is superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; and five or more scars that are unstable or painful warrant a 30 percent rating. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. §§ 4.118, Diagnostic Code 7801-7805.

The April 2008 VA examination showed the Veteran had scars of the right arm, left arm, and right thigh due to an ejection injury in service.  

At the right forearm, wrist, and hand, the examiner noted a depressed scar measuring 20.0 cm by 1 cm.  The scar had tissue loss of less than six square inches and hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  

At the left forearm, the examiner noted a level scar measuring 12.0 cm by 0.5 cm.  The scar had hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, abnormal texture, inflammation, edema, keloid formation, or hypopigmentation.

At the left wrist, the examiner noted a level scar measuring 8.0 cm by 0.3 cm.  The scar had hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hypopigmentation.

At the left hand, the examiner noted a level scar measuring 11.0 cm by 0.8 cm.  The scar had hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hypopigmentation.

At the right lateral thigh, the examiner noted a level scar measuring 18.0 cm by 15 cm.  The scar had hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hypopigmentation.

The Veteran underwent a VA examination in February 2011.  Regarding his scars, the Veteran reported an injury to the right upper extremity during service, requiring skin grafting from the left forearm and right thigh.  The scars were not painful and there were no problems with healing or functional impairment.  The Veteran did not like the appearance of the scars.  

Upon objective examination, the Veteran had nonlinear scars at the right hand from the thenar graft that measures 11 cm by 6 cm, a nonlinear scar at the left wrist that
Measures 6 cm by 10 cm, a nonlinear scar on the right thigh that measured 23 cm by 8 to 11 cm.  He has linear scars as follows: at the right forearm that measures 10 cm by 0.3 cm, at the right wrist measuring 4 cm by 0.3 cm, and two scars at the left forearm measuring 8 cm by 0.1 cm and 8 cm by 0.5 cm. All the scars were linear except as noted.  They were not painful and there is no skin breakdown.  The skin graft scars were deep at the right hand; otherwise the scar levels were superficial.  There was no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  

The Veteran was afforded a VA examination for his scars in April 2017.  The examiner noted diagnoses of scars of the right and left forearms and right thigh.  The examiner noted that the scars were not painful, unstable, or due to burns.  On the right thigh, the scar was noted to be superficial non-linear scar measuring 20 cm by 12 cm.  On the right upper extremity, one scar was noted to be linear measuring 11 cm by 4 cm and another was a deep, nonlinear scar measuring 12 cm by 8cm. On the Veteran's left extremity, there was a linear scar measuring 8 cm by 8 cm and another superficial non-linear scar measuring 6 cm by 12 cm.  The summary of non-linear scars totaled 72 cm on the left upper extremity and 240 cm on the right lower extremity.  The total area for deep non-linear scars is 96 cm. The examiner also opined that the scars do not cause functional impairment.  

A VA opinion regarding the Veteran's scars was provided.  The examiner stated that he had reviewed the conflicting medical evidence and provided the following opinion: 

Regarding the discrepancy of April 2008 and February 2011 report, the April 2008 was done by another examiner.  I cannot vouch for his measurements although it is noted on his exam that the scar measurements, each one, was preceded by the "about".  Regarding the February 2011 exam, this was done by me.  My current scar exam is very similar to the exam in 2011 and hence, I believe that today's exam and the 2011 exam are accurate as best as can be

The examiner also stated "The surgical scars are multiple. Several are linear scars while others are the graft which is non-linear and superficial. The area covers 14cm by 8cm volar aspect of bilateral forearms."

Regarding the Veteran's scars of the right forearm, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for the entire period on appeal under Diagnostic Code 7801.  The April 2017 VA examiner opined that his findings were essentially the same as those at the February 2011 VA examination.  Additionally, although the examiner noted that he did not perform the April 2008 VA examination, the measurements provided were approximate.  The evidence also shows that the Veteran's scars have been stable and the Veteran has not contended that they worsened since his discharge from service.  Therefore, with resolution of the doubt in favor of the Veteran, the rating should be the same throughout the entire appeal period.  The April 2017 VA examination showed entitlement to a 20 percent rating based on finding a deep and nonlinear scar measuring 96 cm. There is no evidence in the claims file that the Veteran's right forearm scar is more than 465 cm, as required for a higher 30 percent rating.  Therefore, a rating in excess of 20 percent is denied.  

Regarding the scar of the Veteran's left forearm, wrist, and hand, the Board finds that a compensable rating is not warranted.  The Veteran's scar was noted to be superficial and nonlinear, measuring 72 square centimeters.  The Veteran's left forearm, wrist, and hand scar is not tender or painful, does not limit function, and is not unstable. They also do not meet the size requirements for an increased rating.  Absent some demonstration of pain in the area of the scar, limitation of function of the affected part, or repeated ulceration, a compensable evaluation is not warranted. Therefore, the claim for a compensable evaluation must be denied.

Similarly, regarding the Veteran's right thigh scar, the Board finds that a compensable rating is not warranted.  The Veteran's scar was noted to be superficial and nonlinear, measuring 240 square centimeters.  The Veteran's right thigh scar is not tender or painful, does not limit function, and is not unstable. They also do not meet the size requirements for an increased rating.  Absent some demonstration of pain in the area of the scar, limitation of function of the affected part, or repeated ulceration, a compensable evaluation is not warranted. Therefore, the claim for a compensable evaluation must be denied.

Right wrist strain

The Veteran's service connected right wrist disability of his dominant hand is rated under Diagnostic Code 5215, for limitation of motion.

The Board first notes that no higher disability evaluation under Diagnostic Code 5215 may be assigned for the Veteran's right wrist disability. Specifically, under Diagnostic Code 5215, a 10 percent rating for the wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215. The 10 percent disability rating is the maximum evaluation under Diagnostic Code 5215. 

Furthermore, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted, as Diagnostic Code 5215 already contemplates the effects of limitation of motion. In evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. See DeLuca, 
8 Vet. App. at 206-207; see also 38 C.F.R. §§ 4.40, 4.45. However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based on limitation of motion, DeLuca consideration is not applicable. See Johnston, 10 Vet. App. at 85. Therefore, no higher rating based on limitation of motion of the Veteran's right wrist is possible. 

The Board has considered the application of Diagnostic Code 5003, which allows for a separate 10 percent rating for limitation of motion, where there is radiographic evidence of arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003. However, a separate additional rating under Diagnostic Code 5003 is not warranted because it applies only where limitation of motion under an applicable Diagnostic Code is non-compensable. In the present case, the Veteran is in receipt of a compensable rating for limitation of movement in his right wrist. Thus, a separate or increased rating is not warranted under Diagnostic Code 5003 at any time during the period on appeal. 

Furthermore, under 38 C.F.R. § 4.45 (f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle. Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45 (f). This implies that the Veteran's wrists are considered to be one joint. 

Therefore, in order to warrant a higher rating, the medical evidence must demonstrate that the Veteran has no range of motion within his right wrist or that he has effectively lost the functioning of his right hand. For example, Diagnostic Code 5214 offers a higher rating where there is medical evidence of ankylosis of the wrist. Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor (non-dominant) wrist in 20 to 30 degrees of dorsiflexion. A 30 percent rating is warranted for any other position, except favorable of the minor wrist; and a maximum 40 percent rating requires unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation.

A review of the Veteran's medical records fails to show any diagnosis and/or evidence of ankylosis. Furthermore, these records fail to show that the Veteran's right wrist disability was of such condition that it was the functional equivalent of ankylosis.

At the April 2008 VA examination, the Veteran reported a limited grip in his right hand and pain in his right wrist.  Range of motion of the right wrist was normal for dorsiflexion and ulnar deviation but limited to 31 degrees of palmar flexion and 15 degrees of radial deviation.  The Veteran's right hand x-ray showed old internation fixation hardware remains in place in the distal right radius and the greater multangular, otherwise negative right hand.  The examiner stated that regarding the Veteran's claim of "right hand, limited grip, the diagnosis is status post repair fracture right radius bone."

In a February 2011 VA examination report, the Veteran reported right wrist and hand pain and numbness and residual parasthesias of the fingers.  

The Veteran was afforded a VA examination of his right wrist in March 2017.  The examiner diagnosed right wrist strain with degenerative joint disease based on the x-ray findings.  The Veteran reported flare-ups, described as increased pain with weather changes.  His functional loss includes difficulty using hand tools, such as a hammer or screwdriver.  Range of motion testing showed palmar flexion to 45 degrees, dorsiflexion to 20 degrees, ulnar deviation to 30 degrees, and radial deviation to 10 degrees.  Pain was noted with radial deviation.  The Veteran was able to perform repetitive use testing with no additional limitations.  Muscle strength testing was normal with no atrophy.  

Based upon a review of the record, the Board finds no evidence that the Veteran had ankylosis or the functional equivalent of ankylosis in the right wrist.  The Board notes that the Veteran is separately service-connected for neuritis of the right hand, a scar of the right forearm, wrist, and hand, and right hand status post laceration with residual sprain and thumb ankylosis.   The Board finds that the currently assigned 10 percent rating reflects the Veteran's limitation of motion and functional loss as noted by the VA examiner.  As there is no ankylosis, entitlement to a rating is excess of 10 percent is denied. 

Cervical spine

The Veteran contends that his cervical spine disorder warrants higher ratings than those presently assigned.  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees. The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation applies to any service connected joint disability, not just arthritis. When 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 
38 C.F.R. § 4.40, before a higher rating may be assigned. This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran was afforded a VA examination in April 2008.  Regarding his cervical spine, the Veteran reported being diagnosed with upper back strain.  He denied stiffness or weakness but endorsed pain between the shoulders, traveling down his arms to his hands.  He denied incapacitation.  The Veteran also reported being diagnosed with degenerative disc disease of the cervical spine.  A physical examination showed his neck was supple with trachea midline.  His posture and gait were within normal limits.  Range of motion was forward flexion, extension, and bilateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  There was no evidence of radiating pain, muscle spasm, tenderness, or ankylosis and the Veteran's joint function was not additionally limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An x-ray of the cervical spine showed degenerative disc disease with bilateral neuroforaminal narrowing C5-6. 

At a February 2011 VA examination, the Veteran reported neck spasms, decreased motion, numbness, and pain at the neck that radiates to the left arm.  A physical examination showed no radiation of pain, muscle spasm, tenderness, guarding, or weakness.  There was normal muscle tone and no atrophy.  His range of motion testing showed full flexion, limited extension to 40 degrees with pain, limited right lateral flexion to 30 degrees with pain, limited left lateral flexion to 30 degrees with pain, limited right rotation to 60 degrees with pain and full left rotation.  Joint limitation was not additionally limited with repetitive motion.  The examiner also indicated intervertebral disc syndrome without incapacitating episodes.

An April 2015 rating decision increased the Veteran's rating for his cervical spine disorder to 10 percent, effective February 1, 2011, the date of the VA examination.  

The Veteran underwent a VA examination of his cervical spine in November 2016.  The examiner diagnosed degenerative disc disease with intervertebral disc syndrome of the cervical spine.  The Veteran denied flare-ups or functional loss.  Initial range of motion testing was normal with no pain noted on examination.  The Veteran was able to perform repetitive use testing with no additional limitations.  The examiner found no localized tenderness, guarding, or muscle spasm of the cervical spine and no additional factors contributing to disability.  

Regarding an associated radiculopathy, the examiner noted mild paresthesias and/or dysesthesias mild and numbness of the left upper extremity but declined to find a mild radiculopathy of the left upper extremity.   

Based on the evidence of record, the Board finds that a 10 percent rating is warranted for the period prior to February 1, 2011, based on painful motion of the cervical spine without compensable limitation of motion under 38 C.F.R. 4.59 (2017). However, a higher rating is not warranted for this period given that despite the Veteran's complaints of pain, he had not shown any resulting limitation of motion, or loss of strength, weakness, or lack of endurance prior to the February 2011 examination, and has not demonstrated compensable limitation of motion or any of the elements required for a higher rating under the provisions governing IVDS.  

With regard to the period beginning on February 1, 2011, a rating is excess of 10 percent is not warranted.  The February 2011 examiner found a combined range of motion of the cervical spine to 240 degrees due to painful motion, which warrants a 10 percent rating for compensable limitation of motion.  Additional compensation for painful motion is not warranted because this symptom is already being compensated in the assigned 10 percent rating, further, there was no objective evidence of swelling, muscle spasm, or painful motion, and the Veteran denied flare-ups.  With regard to the diagnosis of degenerative disc disease, the record shows no compensable criteria for a rating under the provisions governing IVDS as there is no evidence of incapacitating episodes. Therefore, there is no evidence upon which to base an increased rating for the period beginning on February 1, 2011.  

The Board has considered whether separate ratings are warranted for neurological abnormalities associated with the cervical spine.  Although the examiner noted mild parasthesias and numbness of the left upper extremity, the examiner declined to offer a diagnosis of a radiculopathy.  Therefore, no separate evaluation is warranted.  

Service connection claim

The Veteran contends that he has a bilateral hearing loss disability due to service.   

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

At an April 2008 VA examination, the Veteran reported bilateral high frequency hearing loss as a result of exposure to live firing and jet aircraft.  Puretone audiometry test results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
10
10
15
Left
5
5
10
20
25
  
The Veteran's speech recognition scores were 98 percent in the right ear and 100 percent in the left ear. 

At a November 2016 VA examination, puretone audiometry test results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
15
15
25
Left
10
10
15
30
35
  
The Veteran's speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  The Veteran was noted to have normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner opined that it was as least as likely as not that the Veteran had left ear hearing loss due to service.  

Service connection may not be granted without evidence of a current disorder. Because the Veteran's hearing loss does not rise to the level of a disability for VA benefits purposes, it fails the first step of the Shedden test, and the Board cannot grant service connection for this disability. Although the Board recognizes the examiner's opinion that the diagnosed hearing loss in the left ear is due to service, as the record contains no evidence, lay or medical, of a hearing loss disability under 38 C.F.R. § 3.385, the Veteran's claim is denied.


ORDER

An initial 20 percent rating for scar right forearm wrist, hand (one continuous) status post right hand thenar eminence degloving injury requiring contralateral radial forearm flap is granted.

An initial compensable rating of the scars on the left forearm, wrist, and hand, status post left upper extremity injury is denied.

An initial compensable rating for scar right thigh status post skin graft is denied.

A 10 percent rating for degenerative disc disease (DDD) with intervertebral disc syndrome of the cervical spine prior to February 1, 2011, is granted.

A rating in excess of 10 percent degenerative disc disease (DDD) with intervertebral disc syndrome of the cervical spine from February 1, 2011, is denied.

An initial evaluation in excess of 10 percent for chronic right wrist strain is denied.

Service connection for a bilateral hearing loss disability is denied. 










______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


